            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



LAZARO HELIBERTO GALINDO,
D.O.C. # M18101,

      Plaintiff,

v.                                                          4:19cv376–WS/CAS

CAPTAIN HAYWOOD, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE'S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 5) docketed September 10, 2019. The magistrate judge recommends that

Plaintiff's application for leave to proceed in forma pauperis be denied. Plaintiff

has filed no objections to the report and recommendation.

      Having considered the record, the court has determined that the magistrate

judge's report and recommendation should be adopted.

      Accordingly, it is ORDERED:
        1. The magistrate judge's report and recommendation is hereby ADOPTED

and incorporated by reference in this order of the court.

        2. Plaintiff's application for leave to proceed in forma pauperis (ECF No. 3)

is DENIED.

        3. Plaintiff shall have until November 18, 2019, to pay the filing fee in this

case.

        4. The case shall be returned to the magistrate judge for further proceedings.

        DONE AND ORDERED this             15th   day of     October     , 2019.



                                  s/ William Stafford
                                  WILLIAM STAFFORD
                                  SENIOR UNITED STATES DISTRICT JUDGE
